Citation Nr: 1521268	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  12-00 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 30 percent, prior to June 17, 2014, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

While the Veteran was scheduled to testify before the undersigned in May 2015, he canceled his Board hearing in a signed statement dated April 7, 2015.


FINDING OF FACT

A signed statement from the Veteran, dated April 7, 2015, was received by VA prior to the promulgation of a decision by the Board, in which the Veteran expressed his desire to withdraw the issue on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.
ORDER

The appeal is dismissed.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


